Citation Nr: 0724534	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  00-12 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected tinnitus.

2.  Entitlement to an evaluation is excess of 30 percent for 
service-connected psoriasis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968. 

These claims initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the RO.  
In May 1999, the RO, in pertinent part, denied entitlement to 
an evaluation in excess of 10 percent for psoriasis.  In 
September 1999, the RO, in pertinent part, granted service 
connection for tinnitus, and assigned a 10 percent initial 
evaluation.  A Board decision issued in August 2001 denied an 
evaluation in excess of 10 percent for both tinnitus and 
psoriasis.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 2003, following an April 2003 order in which the 
Court vacated and remanded the Board's August 2001 decision, 
the Board remanded the claims.  On Remand, the evaluation for 
psoriasis was increased to 30 percent, effective August 30, 
2002.  However, as this increased evaluation was not the 
maximum schedular evaluation available, this issue remained 
in contention.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In August 2005, the Board assigned a 30 percent evaluation 
for psoriasis prior to August 30, 2002 but denied an 
evaluation in excess of 30 percent from August 30, 2002 for 
the service-connected psoriasis.  The Board did not 
adjudicate the issue of entitlement to an increased rating 
for tinnitus, as will be explained below.

By an August 2005 rating decision, the RO assigned a 30 
percent evaluation for psoriasis effective October 14, 1998.

The veteran appealed the Board's psoriasis-related decision 
to the Court, and by January 2007 order, the Court remanded 
the case to the Board for further action consistent with a 
joint motion for remand filed by the parties.  

As to the tinnitus matter, the Court issued a decision in 
Smith v. Nicholson, 19 Vet. App. 63 (2005), that reversed a 
decision of the Board that concluded that no more than a 
single 10 percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral under 
pre-June 13, 2003 regulations.  VA disagreed with the Court's 
decision in Smith and appealed this decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication 
of claims based on Court precedent that may ultimately be 
overturned on appeal, the Secretary of VA imposed a stay at 
the Board on the adjudication of tinnitus claims affected by 
Smith.  The specific claims affected by the stay included the 
issue as presented in the instant appeal where a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.  On June 19, 2006, the Federal Circuit 
issued a decision in the appeal of Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).  As a consequence of that 
holding, on July 10, 2006, the Secretary rescinded the stay 
that had been imposed on all claims affected by Smith, and 
directed the Board to resume adjudication of the previously 
stayed claims.  The tinnitus matter, therefore, will be 
decided herein.

In April 2007, the veteran waived initial RO consideration of 
the new evidence submitted after the Board's last decision in 
August 2005.  38 C.F.R. § 20.1304 (c) (2006).  


FINDINGS OF FACT

1.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.

2.  The veteran's service-connected psoriasis has been 
manifested by erythematous, scaly plaques on his elbows, 
scalp, and knees, affecting up to five percent of the body or 
10 percent of the exposed surfaces, and has required topical 
treatment, but is not manifested by extensive lesions, marked 
disfigurement, exceptional repugnance, or systemic 
manifestations, and has not required systemic corticosteroids 
or immunosuppressive drugs; the veteran's psoriasis, in and 
of itself, has not interfered with the veteran's employment 
and has not necessitated frequent periods of hospitalization.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 
(1999, 2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

2.  The criteria for an evaluation in excess of 30 percent 
for psoriasis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 
7806, 7816 (in effect prior to August 30, 2002) and 
Diagnostic Codes 7806, 7816 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The Court has provided additional guidance with respect to 
VA's VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in September 2002, November 2002, and June 2004 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that he felt would 
support his claims.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board acknowledges that the content of the VCAA notices 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to element (5), effective date, the Board finds that such 
matter is rendered moot in light of the Board's decision 
below.  The appeal is denied, and no effective dates will be 
assigned.

In summary, the evidence does not show that any notification 
deficiencies have resulted in prejudice.  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  See Sanders v. Nicholson, 
(No. 06-7001)(Fed. Cir. May 16, 2007).

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service VA medical records.  The veteran has denied 
private medical treatment and has pointed to no other 
evidence that would be pertinent to his claims.  He was also 
afforded VA medical examinations in furtherance of his 
appeal, as required under certain circumstances by VCAA.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Increased Rating Tinnitus 

A claim of entitlement to service connection for tinnitus was 
received in March 1999.  By September 1999 rating decision, 
the RO granted service connection for tinnitus to which it 
assigned a 10 percent evaluation.  In March 2000, the veteran 
filed a notice of disagreement with the initial 10 percent 
rating assigned for the service-connected tinnitus.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the Federal 
Circuit.  To avoid burdens on the adjudication system, delays 
in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

The Federal Circuit reversed the Court's decision in Smith, 
and affirmed VA's long-standing interpretation of Diagnostic 
Code 6260 as authorizing only a single 10-percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing 
Supreme Court precedent, the Federal Circuit explained that 
an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id.  Finding that there was a lack of 
evidence in the record suggesting that VA's interpretation of 
Diagnostic Code 6260 was plainly erroneous or inconsistent 
with the regulations, the Federal Circuit concluded that the 
Court erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
tinnitus.  Therefore, the veteran's claim implying 
entitlement to separate 10 percent ratings for each ear for 
his service-connected tinnitus must be denied under both the 
new and old versions of the regulation.  As the disposition 
of this claim is based on the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Increased Rating Psoriasis

The record reveals that the veteran was hospitalized 
approximately four times for psoriasis from 1971 to 1983.  

On VA examination conducted in February 1999, the veteran's 
psoriatic lesions were quiescent.  The veteran reported that 
as recently as two months earlier, those lesions had been 
very active.  There were small psoriatic lesions, mostly in 
the inactive state, particularly prominent over the olecranon 
processes.  The examiner diagnosed psoriasis.

VA outpatient clinical records dated in October 1999 describe 
the veteran's psoriasis as improved.

At his November 1999 personal hearing, the veteran testified 
that he often had active lesions on his face or scalp, and he 
testified that these lesions made him feel self-conscious.  
He further testified that he always had some areas of 
flaking, itching skin and that he was never itch-free.  He 
testified that the itching was the most disabling aspect of 
his service-connected psoriasis.

VA outpatient treatment records from December 2000 to 
February 2001 reflect that Triamincolone, a topical ointment 
with 0.1 percent hydrocortisone, was prescribed.  February 
2001 outpatient treatment notes disclosed that the veteran 
was using Kenalog (another brand name for hydrocortisone 
ointment) on his knees, elbows, and hands two to three times 
per day.  He was satisfied with the control, stating that his 
skin was very good for wintertime.  The provider stated that 
there were mild psoriatic plaques on the veteran's scalp, 
hands, elbows, and knees.  The provider noted that if the 
veteran's plaques cleared completely in the summer, use of 
the topical steroids would be tapered off.

The report of a December 2002 VA examination discloses that 
the veteran reported that his psoriasis was the most improved 
it had been in years.  He was using topical emollient cream 
and special shampoo, but he was not using topical steroids.  
He reported that his skin was sensitive.  No specific skin 
atrophy was found on examination.  The veteran reported that 
his psoriasis itched "pretty much most of the time here and 
there."  His scalp was clear.  There were two small psoriatic 
lesions on his face near his mouth, one or two small lesions 
on the chest and back, 10 to 12 slightly scaly papules on the 
hands and forearms, and moderately scaly psoriatic lesions on 
the elbows with a smaller number of lesions on the knees.  
Color photographs taken at the time of the examination are 
consistent with the examiner's report, also showing scatted 
lesions on the veteran's legs and buttocks.  There was no 
exfoliation, no ulceration, and no crusting.  The examiner 
concluded that the veteran had mild psoriasis and mild 
pruritis.

VA outpatient treatment records reflecting the medications 
filled by VA from April 2002 to January 2003 indicate that no 
topical steroid cream was provided by VA. However, outpatient 
treatment notes from April 2003 through June 2004 reflect 
that a prescription for a topical steroid was provided.

The report of VA examination conducted in June 2004 discloses 
that the veteran reported that his psoriasis was worst in 
winter.  The examiner noted that psoriasis was a chronic 
disorder that did tend to flare-up in winter.  The examiner 
observed that the veteran continued to use topical steroids 
creams.  The veteran's manifestations of psoriasis were mild, 
primarily on his elbows and knees with a few scattered 
plaques on the trunk and extremities.  On examination, five 
percent of the body was implicated as were 10 percent of 
exposed areas with minimal disfigurement.  The examiner 
diagnosed psoriasis and commented that the veteran's 
psoriasis lesions tended to bleed when traumatized.  The 
examiner indicated that psoriasis tended to cause marked 
physical and psychological impairment because of its physical 
appearance.  Also, if psoriasis involved over 50 percent of 
the body, of which the veteran had suffered, it could cause 
marked itching and discomfort along with the psychological 
impairment of having the disease.

Clinical records dated in December 2004 reflect that the 
veteran had minimal psoriasis at that time.  The veteran was 
to continue use of Nizoral shampoo and Lidex scalp lotion and 
cream.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected skin disability was initially 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7816.  
38 C.F.R. § 4.118 Diagnostic Code 7861 (in effect prior to 
August 30, 2002) is evaluated by analogy to eczema, depending 
upon the location, extent, and repugnance or otherwise 
disabling character of manifestations.  The criteria for 
evaluating eczema, as in effect when the veteran submitted 
the claim on appeal, at Diagnostic Code 7806, provided that 
eczema was rated 10 percent disabling with exfoliation, 
exudation or itching which involved an exposed surface or an 
extensive area.  38 C.F.R. § 4.118 Diagnostic Code 7806 (in 
effect prior to August 30, 2002).  A 30 percent rating was 
warranted for eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating required ulcerations or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptional repugnance.  Id.

Effective August 30, 2002, a new regulation was promulgated 
concerning rating for skin disorders.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  Under the provisions of the 
rating schedule effective August 30, 2002, psoriasis is 
evaluated under criteria provided at Diagnostic Code 7816.  
38 C.F.R. § 4.118, Diagnostic Code 7816 (2006).  Diagnostic 
Code 7816 provides that a noncompensable evaluation is 
assigned for psoriasis which requires only topical therapy. 
Psoriasis affecting at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of the exposed area of the body, or 
requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during the past 12-month 
period, will be rated 10 percent.  A 30 percent evaluation is 
assignable for psoriasis of 20 percent to 40 percent of the 
entire body or 20 percent to 40 percent of the exposed areas 
affected, or when systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  Psoriasis affecting more than 40 
percent of the entire body or more than 40 percent of exposed 
areas, or requiring constant or near-constant systemic 
therapy such as a corticosteroid or other immunosuppressive 
drugs during the past 12-month period, will be rated 60 
percent disabling.  Psoriasis may also be evaluated by 
analogy to disfigurement of the head, face, or neck or scars 
under the applicable Diagnostic Code, depending on 
predominant disability under Diagnostic Code 7816.

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected psoriasis under both the former 
and the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 1991); 38 C.F.R. § 3.114 (2006); VAOPGCPREC 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

Under the former rating criteria, no more than a 30 percent 
evaluation is warranted because the next higher rating of 50 
percent would require ulcerations or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptional repugnance  38 C.F.R. § 4.118, Diagnostic Codes 
7816, 7806 (in effect prior to August 30, 2002).  Ulcerations 
and extensive exfoliation or crusting have not been shown.  
As well, no systemic or nervous manifestations are apparent 
from a review of the competent medical evidence.  Finally, 
the veteran's psoriasis has not been characterized as 
exceptionally repugnant.  Indeed, according to the objective 
evidence, the face is hardly involved, and the evidence 
reflects that only 10 percent of exposed areas entail 
psoriasis lesions.  The Board acknowledges that the June 2004 
VA examiner stated that psoriasis affected 50 percent of the 
veteran's body.  This statement contradicts the actual 
findings on examination reflecting that psoriasis involved 
only five percent of the body.  In any event, assuming that 
up to 50 percent of the body can potentially be implicated; 
there is no objective evidence that it has ever been severe 
enough to be described as exceptionally repugnant.  The Board 
observes that the June 2004 examiner appears to have been 
speaking in historical terms when indicating that 50 percent 
of the veteran's body was affected by psoriasis, as he said, 
"... if psoriasis involves over 50 percent of the body, of 
which the [veteran] has suffered..."  The Board's conclusion 
that the examiner was speaking in historical terms is 
bolstered by the fact that on objective examination, only 5 
percent of the body contained psoriasis lesions.  To 
conclude, a 50 percent evaluation under the former 
regulations is not warranted because none of the criteria for 
a 50 percent evaluation have been met.  Id.

Under the current criteria, a 60 percent evaluation cannot be 
granted.  38 C.F.R. § 4.118, Diagnostic Code 7816 (2006).  
Such an evaluation suggests that psoriasis affects more than 
40 percent of the entire body or more than 40 percent of 
exposed areas.  This has not been shown.  As explained above, 
psoriasis might have affected 50 percent of the veteran's 
body in the past, but no longer does.  It now implicates 
approximately five percent of the body.  Furthermore, the 
need for constant or near-constant systemic therapy during 
the past 12-month period is not evident from a thorough 
review of the record.  The Board observes that its primary 
concern is the present state of the veteran's disability.  
See Fenderson, supra.  Thus, a 6o percent evaluation under 
Diagnostic Code 7861 is denied.  Id.  The veteran's 
disability, moreover, need not be considered based on 
diagnostic codes dealing with disfigurement of the head, 
face, or neck or scars because the head, face, and neck are 
minimally involved at worst, and the veteran's service-
connected disability entails no manifestations that would 
yield a higher evaluation under a provision related to scars.  
The veteran has no scars that are deep and that cause 
limitation of motion.  38 C.F.R. § 4.118, Diagnostic Code 
7801 (2006).  The other provisions related to scarring would 
not yield an evaluation in excess of 30 percent or relate to 
limitation of function, which has not been shown, and need 
not be considered.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 
7803, 7804, 7805 (2006).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected psoriasis, in itself, has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Indeed, at no time has a medical 
professional suggested that the veteran's psoriasis inhibited 
employment, and the veteran has not been hospitalized for the 
disorder in almost a quarter of a century.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


